Opinion by
Judge FOX.
T 1 Plaintiff, Steve Brown, appeals the trial court's order dismissing his breach of contract claim against defendant, Jefferson County School District No. R-1 (the District). We affirm.
I. Background
1 2 Brown was reprimanded in 2006 by the District, his former employer, because of insubordination toward a supervisor. The District disciplined Brown a second time in 2007 for his vulgar language toward a coworker. In January 2008, three witnesses reported that Brown made threatening comments about his supervisor on different occasions, one as far back as June 2007. In response to the January reports, the District terminated Brown that same month.
18 As a member of the Classified School Employee's Association (the CSEA), Brown was subject to the collective bargaining agreement (the CBA) between the CSEA and the District, which provides a four-step grievance process.
T4 Step one of this process requires the employee to attempt to resolve the grievance informally by meeting with the employee's administrator. If step one does not result in a satisfactory resolution, the employee, through a CSEA representative, may submit a formal written grievance to the District's Executive Director, and a meeting is held to discuss the problem. The CSEA may demand a step-three hearing on the employee's behalf if it deems the grievance "meritorious." If the grievance is not resolved, the CSEA may demand an arbitration hearing within ten days of receiving the step-three decision. After the arbitrator issues an advisory decision, the arbitrator meets with the District and the CSEA to discuss the decision. The Board of Education (the Board), an entity separate from the administration of the school district,1 then takes "official action on the decision of the arbitrator" within thirty days and that completes the administrative process.
T5 After receiving notice of the District's decision to terminate his employment, Brown's CSEA representative filed a grievance in accordance with the four-step grievance process. The parties agreed, as permitted by the CBA, that Brown would waive steps one and two of the grievance process and that the parties would proceed to step three. The hearing officer found that Brown was wrongfully terminated, and stated that the District and the CSEA needed to reach an agreement regarding Brown's reinstatement.
16 After receiving the hearing officer's decision, Robert Archibold, the District's Executive Director of Employee Relations, informed Brown's CSEA representative that the District rejected the hearing officer's recommendation. The CSEA did not proceed to step four on Brown's behalf and never secured a final decision from the Board. Instead, Brown filed a complaint claiming that the District breached the CBA by refusing to follow the hearing officer's recommendations.
T7 The District filed a motion for summary judgment arguing that the court lacked subject matter jurisdiction because Brown failed to exhaust his administrative remedies. Brown filed a motion for partial summary judgment arguing that, based upon the undisputed facts, the District breached the CBA by failing to honor the hearing officer's binding recommendation. The trial court dismissed Brown's complaint for lack of subject matter jurisdiction, explaining that it was not persuaded by Brown's argument that further administrative review would be futile.
T8 Brown argues on appeal that the district court erred by (1) dismissing his complaint without resolving whether the District *979breached the CBA, and (2) concluding that further administrative review was not futile. We reject both arguments.
II. Standard of Review
T9 We review de novo the trial court's grant of summary judgment. Brodeur v. Am. Home Assurance Co., 169 P.3d 139, 146 (Colo.2007). Summary judgment is appropriate when the pleadings and supporting documents show that there is no genuine issue as to any material facts and as a matter of law the moving party is entitled to judgment. C.R.C.P. 56(c); In re Tonko, 154 P.3d 397, 402 (Colo.2007). Although the parties presented the issues under Rule 56(c), the court evaluated the District's jurisdictional challenge pursuant to Colorado Rule of Civil Procedure 12(b)(1). Pursuant to C.R.C.P. 12(b)(1), the plaintiff has the burden of proving that the trial court has jurisdiction to hear the case. Lee v. Banner Health, 214 P.3d 589, 594 (Colo.App.2009). We review the trial court's factual determinations under a clear error standard and its legal conclusions under a de novo standard. Monez v. Reinertson, 140 P.3d 242, 244 (Colo.App.2006).
III, Legal Principles
110 If a party fails to exhaust administrative remedies, the trial court lacks Jurisdiction to hear the action. In re Tonko, 154 P.3d at 402; see also Moss v. Members of Colo. Wildlife Comm'n, 250 P.3d 739, 742 (Colo.App.2010). The exhaustion requirement "prevents piecemeal application for judicial relief and unwarranted interference by the judiciary in the administrative process." Horrell v. Dep't of Admin., 861 P.2d 1194, 1197 (Colo.1993). Exhaustion also allows an agency to correct errors on matters within its expertise and to compile a record adequate for judicial review. Colorado Dep't of Pub. Health & Env't v. Bethell, 60 P.3d 779, 784 (Colo.App.2002).
IV. Grievance Process and Board Action
11 The Board's final decision is an affirmative requirement of the grievance process.2 Article 6-5-4-8 of the CBA states:
Within ten (10) workdays after receipt of the arbitrator's [advisory] decision, the District and the CSEA will schedule a meeting to discuss the decision. No public release of information may be made until after such meeting. The Board shall take official action on the decision of the arbitrator within thirty (80) days of the discussion meeting.
(Emphasis added). The term "shall" in a contract denotes mandatory compliance. RCS Lumber Co. v. Sanchez, 136 Colo. 351, 355, 316 P.2d 1045, 1047 (1957). Because the step-four arbitrator issues an advisory,3 rather than a binding, decision, the grievance process remains unresolved until the Board makes a final decision.
12 Thus, according to the CBA and consistent with section 22-32-109(1)(F)(I), C.R.S. 2011-which grants the Board authority to delegate the duty of maintaining employment relations to the District-the Board, acting through its elected members, considers a dispute between the District, acting through the Executive Director of Employee Relations, and an employee only after the four-step grievance process is completed. See Littleton Educ. Ass'n v. Arapahoe Cnty. Sch. Dist. No. 6, 191 Colo. 411, 415-18, 553 P.2d 793, 796-98 (1976) (declining to invalidate a collective bargaining agreement between a school district and local education association which did not provide for binding arbitration and which gave the Board the power to make a final decision, without further negotiation, on all unresolved issues). The Board can override the District's refusal to abide by a step-*980three recommendation. See Adams Cnty. Sch. Dist. No. 50 v. Heimer, 919 P.2d 786, 789-93 (Colo.1996) (court of appeals division set aside the board's decision to dismiss the teacher, finding that the hearing officer's ree-ommendation to reinstate the teacher had more support in the record; supreme court reversed, holding that, because boards of education "have primary responsibility for hiring and firing teachers in their school districts," their actions should be set aside on appeal only if arbitrary, capricious, or legally impermissible); see also Greeley Police Union v. City Council of Greeley, 191 Colo. 419, 422, 553 P.2d 790, 792 (1976) (explaining that the collective bargaining agreement between the school district and the employee association in Litfleton Educ. Ass'n did not require the board of education "to surrender any of its ultimate decision-making authority"; such an agreement would conflict with Colo. Const. art. XXI, § 4 and art. V, § 85, which prohibit delegating legislative power to politically unaccountable persons).
113 Allowing Brown to seek judicial review on the basis of the District representative's unilateral decision, without the benefit of a vote by the Board, the politically accountable body responsible for employment decisions, as the dissent proposes, conflicts with the constitution and with the operative statute. See Colo. Const. art. XXI, § 4 & art. V, § 35; § 22-82-109, C.R.8.2011.
1 14 Because the five elected Board members never reviewed the District's decision, they did not issue any order.
V. Administrative Exhaustion
115 Initially, we must determine whether the doctrine of exhaustion of administrative remedies applies to the CBA4 We conclude that it does. Brown is not immune from the exhaustion requirement, As the trial court below correctly recognized, courts are cautious not to intervene until a petitioner has exhausted all available administrative remedies contained in the operative legal framework. See, e.g., Jefferson Cnty. Sch. Dist. No. R-1 v. Shorey, 826 P.2d 830, 844-46 (Colo.1992) (directing trial court to stay proceedings on plaintiff's claim pending completion of the grievance process contained in the agreement, where plaintiff claimed that school district breached the collective bargaining agreement when it did not select her for a position as a library media specialist); see also Crow v. Penrose-St. Francis Healthcare Sys., 169 P.3d 158, 164 (Colo.2007) (physician peer review conducted by a private hospital, and not a state agency is an administrative procedure subject to the Colorado Professional Review Act). The trial court was not free to disregard the statutory requirements constraining the legislatively created body that employed Brown or the agreement at issue. See § 22-82-101, C.R.S. 2011; Bagby v. Sch. Dist. No. 1, 186 Colo. 428, 432, 528 P.2d 1299, 1301 (1974) (school districts are political subdivisions of the state, created by law and supported in their activities by public funds). In our view, the doctrine of exhaustion of administrative remedies applies with full force to disputes between a public employee and a school district5 See §§ 22-32-109(1)(®(ID), 22-32-109.4, C.R.S.2011; Kerns v. Sch. Dist. No. 6, *981515 P.2d 121, 123 (Colo.App.1973) (not published pursuant to C.A.R. 85(Ff); see also Cummings v. Bd. of Educ., 60 A.D.3d 1138, 874 N.Y.S.2d 614, 615-16 (N.Y.App.Div.2009) (dismissing bus driver's claim of wrongful termination by a school district for failure to exhaust administrative remedies because bus driver did not pursue four-step grievance process contained in collective bargaining agreement); Civil Service Emps. Ass'n v. Port Washington Union Free Sch. Dist., 16 Misc.3d 202, 835 N.Y.S.2d 856, 859-60 (N.Y.Sup.Ct.2007) (dismissing employment association's claims that custodian's assignment violated collective bargaining agreement because, by failing to pursue the agreement's grievance procedure, association failed to exhaust administrative remedies).
T 16 The parties do not dispute that Brown only completed three steps of the four-step process. However, the parties dispute whether the "futility exception" exempts Brown from completing the grievance process.
A. Futility Exception to Exhaustion
117 Under the futility exception, exhaustion is not necessary when it is "clear beyond a reasonable doubt that further administrative review by the ageney would be futile because the agency will not provide the relief requested." Crow, 169 P.3d at 165 (quoting City & Cnty. of Denver v. United Air Lines, Inc., 8 P.3d 1206, 1213 (Colo.2000); accord First Christian Assembly of God v. City & Cnty. of Denver, 122 P.3d 1089, 1093 (Colo.App.2005). This exception may apply where "the conduct of the employer amounts to a repudiation" of the grievance procedure contained in the bargaining agreement. Shorey, 826 P.2d at 844 (quoting Vaca v. Sipes, 386 U.S. 171, 185, 87 S.Ct. 903, 17 L.Ed.2d 842 (1967)).6 In that situation, "the employer is estopped by [its] own conduct to rely on the unexhausted grievance and arbitration procedures as a defense to the employee's cause of action." Vaca, 386 U.S. at 185, 87 S.Ct. 908. The employee, therefore, when confronted with the employer's repudiation of the grievance process, is not limited to the grievance procedure of the collective-bargaining agreement and may sue the employer for breach of contract. Id.; see Albertson's, Inc. v. Rhoads, 196 Colo. 159, 161, 582 P.2d 1049, 1050 (1978) (acknowledging that the existence of extraordinary cireum-stances can dispense with the exhaustion requirement).
118 Brown claims that proceeding to step four of the grievance process would have been futile because the District's refusal to comply with the step-three hearing officer's recommendation demonstrated that it would not follow an arbitrator's advisory ree-ommendation in step four.7
{19 The bargaining agreement makes clear that, regardless of the hearing officer's decision, "if the grievance is not resolved" at step three, a step-four arbitration must be initiated by the CSEA on behalf of the employee. Article 6-5-4-1 states as follows: "If the grievance is mot resolved at Step Three, a demand for an Arbitration hearing will be transmitted in writing by the CSEA to the office of Employee Relations, within ten (10) workdays after the CSEA receives the Step Three decision." (Emphasis added).
120 Because the grievance was not resolved at step three, and because the parties did not complete the step-four grievance process, the Board, acting through its elected members, never had an opportunity to review the refusal of the District, that is, Archi-bold, to reinstate Brown at step three.8 We recognize that Brown would not normally wish to initiate a step-four proceeding after receiving a favorable recommendation at step three when the District accepts that recommendation. However, where a dispute re*982mains, Brown must seek redress by the Board under CBA article 6-5-4-3, thus completing the administrative process and securing a final Board decision, before resorting to his judicial remedies.
21 Brown presented no evidence that the Board, as opposed to the District representative, would not honor the CBA, or could not provide an appropriate remedy. For example, the Board could order the District representative to comply with the hearing officer's recommendations. And, even if the Board supported the District representative, Brown would then be in a position to seek judicial relief because he would have received a Board decision at the conclusion of the administrative process. In any event, the District representative's response to the step-three hearing does not establish "beyond a reasonable doubt" that exhaustion would be futile, particularly where the Board, not the District, makes the final decision in employment disputes, and the Board has never taken a position on this case. See Littleton Educ. Ass'n, 191 Colo. at 415-18, 553 P.2d at 796-98 (collective bargaining agreements between school districts and education associations are only constitutionally permissible if the school board retains final decision-making authority in labor disputes); cf. United Air Lines, 8 P.3d at 1213 (exhaustion is futile where "the ageney refuses to reconsider its decisions or procedures, or has stated a categorical rule to apply in a group [of] cases").
122 The purpose of the exhaustion requirement is not only to resolve the problem at the administrative level, but to allow the entity "to correct errors on matters within its expertise and to compile a record adequate for judicial review." Bethell, 60 P.3d at 784. Here, the arbitrator's decision at step four is merely advisory, and its recommendations are meant to assist the Board in taking "official action." Even where the District does not abide by the hearing officer's decision, the factual record serves to assist the arbitrator, and later the Board, to consider the factual record in deliberating, and in later issuing a decision. Even if Brown had shown beyond a reasonable doubt that the District, an entity separate from the Board, would not comply with an arbitrator's decision in Brown's favor,9 proceeding to step four, and if necessary, the Board, would not be futile because the arbitrator's advisory decision is necessary for the Board to issue a final decision.
123 The CBA does not state that the arbitrator's decision is binding on either party. The very use of the term "advisory" in describing the step-four process suggests otherwise. Executive Director Archibold advised Brown's CSEA representative that if the CSEA disagreed with the District's decision not to reinstate Brown in accordance with the hearing officer's advisory recommendation, the CSEA could proceed to the step-four arbitration.10 Thus, the District representative did not reject the grievance process; rather, the District representative was signaling that a dispute remained, and was willing to proceed in accordance with the CBA.
B. Repudiation
1 24 We recognize that the dissent's treatment of repudiation as an exception to the requirement of exhausting contractual remedies invokes similar principles as the futility exception to the ordinary requirement to exhaust administrative remedies. The dissent *983cites Shorey, 826 P.2d 830, for the proposition that a school district's repudiation of a step-three arbitration excuses an employee from exhausting contractual remedies. We can distinguish Shorey on two grounds. First, the school district in Shorey denied the employee association's request, on behalf of an aggrieved employee, to arbitrate. Id. at 836. By contrast, the District here had no opportunity to refuse to arbitrate because Brown did not request arbitration. Second, despite concluding that the school district repudiated the contract, thereby excusing the employee from exhausting contractual remedies, the supreme court in Shorey directed the trial court to stay further proceedings of the employee's breach of contract claim pending completion of a step-three arbitration. Id. at 845. Thus, even where a school district's actions amount to a repudiation of a contract, courts refrain from exercising jurisdiction until the grievant exhausts administrative remedies.
VI. Remaining Contentions
125 Brown also argues that exhaustion is not required because "the matter in controversy involves a matter of law rather than an issue within the expertise and discretion of the administrative process." See Moss, 250 P.3d at 742. Brown misconstrues this exception, which applies where the entity does not have authority to determine the legal issues asserted. See Horrell, 861 P.2d at 1197 (explaining that the agency "did not have authority to determine the two constitutional issues asserted"). The Board has authority to charge the District with the duty of maintaining employment relations by entering into a bargaining agreement with the CSEA. See § 22-82-109(1)(F)(I). However, under section 22-82-109(1)(F)(I) and article 6-5-4-3 of the CBA, Brown's employment termination grievance is ultimately within the Board's final authority.
126 Nonetheless, Brown asserts that his breach of contract claim, which arises directly from his employment termination grievance, involves a question of law that should be determined by the judicial system rather than in the grievance process. Before the Board can decide whether the District representative breached the CBA, Brown must complete step-four of the grievance process. And Brown's claim requires resolution of his grievance by the Board before it can be effectively addressed by the judiciary. See Shorey, 826 P.2d at 845 (rule of exhaustion requires an applicant for library media specialist position to exhaust grievance process before proceeding with a breach of contract claim against school district). We conclude that Brown is not exempt from the exhaustion requirement.
1127 Likewise, Hoffsetz v. Jefferson County School District No. R-1, 757 P.2d 155, 157 (Colo.App.1988), which the dissent relies upon, is factually distinguishable. There was no allegation in Hoffsetz that the parties had not exhausted all the remedies available. In fact, the parties had completed the last step, the nonbinding arbitration, and the school district sought to have the arbitration decision enforced. Here, Brown never invoked the final, nonbinding arbitration step.
128 Because the trial court did not have subject matter jurisdiction over Brown's claim where the administrative process was not complete, we do not address its merits.
{ 29 Order affirmed.
Judge DAILEY concurs.
Judge TAUBMAN dissents.

. Consistent with section 22-32.5-103(5), C.R.S. 2011, which defines a "local school board" as the "board of education of a school district," the CBA provides distinct definitions for the two entities. Article 1-2 of the CBA defines the Board as "the Jefferson County School District, R-1 Board of Education." Article 1-4 defines the District as "the Jefferson County School District, R-1 in the state of Colorado."


. That decision would take the form of a vote by the elected members who compose the Board. See § 22-32-108(6), C.R.S.2011; Kerns v. Sch. Dist. No. 6, 515 P.2d 121, 123 (Colo.App.1973) (not published pursuant to C.A.R. 35(f)) (the statutory requirements governing the manner in which school board votes are mandatory, and any action taken without compliance with the statute is a nullity).


. The CBA specifically refers to the step-four arbitration as "Advisory Arbitration." See, e.g., Littleton Educ. Ass'n v. Arapahoe Cnty. Sch. Dist., 191 Colo. 411, 415-18, 553 P.2d 793, 796-98 (1976) (a collective bargaining agreement between an education association and a school district may provide for the services of an impartial fact finder, but the ultimate decision-making authority remains with the board of education).


. The dissent relies on the doctrine of exhaustion of contractual remedies and explains the doctrine. Brown cited Jefferson Cnty. Sch. Dist. No. R-1 v. Shorey, 826 P.2d 830, 844-46 (Colo.1992)-which the dissent relies on-in his trial court pleadings for the proposition that he had standing to enforce the terms of the CBA. There is, in our view, a serious question about whether Brown's mere citation of that case-while explicitly discussing only the doctrine of exhaustion of administrative remedies-could have alerted the trial court that he was relying on an exhaustion of contractual remedies theory. Certainly, the Shorey case never discussed the exhaustion issue in those terms. Even assuming that Brown had sufficiently raised the issue, we agree that the doctrine of administrative exhaustion typically does not, in the absence of a statutory scheme providing otherwise, apply to disputes between private parties involving private interests. See New Design Construction Co. v. Hamon Contractors, Inc., 215 P.3d 1172, 1178 (Colo.App.2008) (cited by the dissent, but not by any party). But where, as here, the dispute is between a public employee and a legislatively created entity, § 22-32-101, C.R.S.2011, the doctrine of exhaustion of contractual remedies does not apply. I4.


. Section 22-32-109.4, C.R.S.2011, the Colorado School Collective Bargaining Agreement Sunshine Act, sets forth the requirements for making the collective bargaining agreements entered into by each board of education available to the public.


. Another exception to the exhaustion rule has been recognized when the union wrongfully refuses to process an employee's grievance and thereby prevents the employee from exhausting the contractual remedies. Shorey, 826 P.2d at 844 n. 6 (citing Vaca, 386 U.S. at 185, 87 S.Ct. 903). Brown does not invoke this exception.


. The arbitrator's recommendation must be nonbinding. Greeley Police Union, 191 Colo. at 423, 553 P.2d at 792 (holding that "binding arbitration of public sector labor disputes is not constitutionally permissible").


. The dissent treats the District and the Board as a single administrative entity. But, as explained in Section I above, these are separate entities.


. The affidavits Brown submitted with his motion to reconsider were filed too late to be considered by the trial court. See Ogunwo v. Am. Nat'l Ins. Co., 936 P.2d 606, 611 (Colo.App.1997) ("Affidavits filed after the granting of a motion for summary judgment cannot be considered in a motion to reconsider, particularly when facts contained therein were, or should have been, known by or available to the party before the court rules on the summary judgment motion."). Even if the affidavits were considered, they reflect the position of the District's counsel, which very well could include a fair amount of posturing that could change as the process advanced to step four and to the Board.


. Although the affidavits submitted with Brown's motion to reconsider were not properly before the trial court because they were not timely filed, the trial court found that, even considering the affidavits, the evidence did not show that proceeding to step four would be futile. We agree. The affidavits establish that the District did not comply with the hearing officer's decision because it was not binding, and because the CSEA could demand a step-four arbitration. The District timely filed Executive Director Archi-bold's affidavit with its motion for summary judgment.